         Case 3:20-cv-00287-JWD-SDJ           Document 1      05/11/20 Page 1 of 8




                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA

KRISTI DUPLECHAIN, individually and                                      CASE NO.
on behalf of all others similarly situated

VERSUS

ABC PHONES OF NORTH CAROLINA, INC and
RICHARD BALOT


                      COMPLAINT – FLSA COLLECTIVE ACTION


       NOW INTO COURT, through undersigned counsel, comes plaintiff Kristi Duplechain

(“Ms. Duplechain”), individually and on behalf of other similarly situated individuals, and

respectfully submits this Complaint.

                                         Jurisdiction

                                              1.

       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §1331 as this matter is

brought under the Fair Labor Standards Act, 29 U.S.C. §201 et seq.

                                             Venue

                                              2.

       Venue is proper in this Court pursuant to 28 U.S.C. §1391(b)(1) because the employer,

defendant ABC Phone of North Carolina, Inc.’s (“ABC Phones”) registered office in Louisiana is

at 501 Louisiana Ave., Baton Rouge, LA 70802. Additionally, Ms. Duplechain and a number of

the putative members of this collective action class were employed and worked in this district

while being subject to the Defendants’ unlawful payroll scheme.




                                                                                              1
            Case 3:20-cv-00287-JWD-SDJ          Document 1         05/11/20 Page 2 of 8




                                          The Defendants

                                                 3.

       Made Defendants herein, and who are liable unto Plaintiff and other similarly situated

individuals, are the following:

       I.       ABC Phones of North Carolina, Inc., a foreign corporation with its registered office

                in Louisiana located at 501 Louisiana Ave., Baton Rouge, LA 70802;

       II.      Mr. Richard Balot, a natural person of the age of majority residing, upon

                information and belief, in North Carolina.

                                        Statement of Facts

                                                 4.

       Ms. Duplechain and members of the putative collective action class were hired by the

Defendants as “Sales Consultants” to perform sales and other related duties.

                                                 5.

       Ms. Duplechain and members of the putative collective action class were paid on an hourly

basis and received a percentage of their sales as a commission. The commission rate was

predetermined based upon a tiered percentage of sales. The commission wages at issue in this

litigation were non-discretionary on the part of the Defendants.

                                                 6.

       Ms. Duplechain and members of the putative collective action class were non-exempt

employees of the Defendants. The FLSA requires that Ms. Duplechain and members of the

putative collective action class be paid overtime for all hours worked in excess of 40 hours per
         Case 3:20-cv-00287-JWD-SDJ            Document 1       05/11/20 Page 3 of 8




week at a rate of one and one-half times their regular rate of pay. Moreover, the FLSA requires the

Defendants to pay Ms. Duplechain and members of the putative collective action class at one and

one-half times their regular rate of wage, which said regular rate must include all commissions

earned during a work-week.

                                                7.

       Defendants failed to include in the overtime wages for Ms. Duplechain and the members

of the putative collective action class their earned commissions during a work-week.

                                                8.

       Defendants required its Sales Consultants to work far in excess of 40 hours per work week.

Ms. Duplechain routinely worked 60 or more hours in a work week.

                                                9.

       Defendants, ABC Phones and Richard Balot, directed Ms. Duplechain and the putative

collective action class as to how, when, and where to perform their work.

                                               10.

       Defendant Richard Balot is also the “employer” of plaintiff and the putative collective

action class, because he is the founder, an owner, and executive of the company, and he

implemented, or assisted in the implementation of, ABC Phones’ policy of not paying sufficient

overtime to its Sales Consultants.

                                               11.

       On information and belief, Defendant Richard Balot was the founder of ABC Phones. As

such, he designed and implemented the business model for ABC Phones, which said business

model included the policy of not properly paying employees for their overtime wages.
         Case 3:20-cv-00287-JWD-SDJ            Document 1       05/11/20 Page 4 of 8




                                               12.

       At all times relevant to this action, Defendant Richard Balot maintained operational control

over ABC Phones, and regularly exercised authority to: (a) hire and fire employees; (b) determine

the work schedules for the employees; and (c) control the finances and operations of the business.

                                               13.

       By virtue of having regularly exercised the authority described in Paragraphs 9, 10, and 11

Defendant Richard Balot is an employer of Ms. Duplechain and the collective action class as

defined by 29 U.S.C. § 201 et seq.

                                               14.

       Ms. Duplechain and the collective action members were all employees of the Defendants

during the time period to which this action pertains. Ms. Duplechain began working for the

Defendants on or about April of 2019 and is currently a furloughed employee of the Defendants.

                                               15.

       The illegal payroll scheme identified herein was the policy of Defendants at the time Ms.

Duplechain began her employment with same and continues presently as the policy of the

Defendants.

                              FLSA Collective Action Allegations

                                               16.

       Ms. Duplechain brings the claims set forth above on her own behalf and on behalf of all

similarly situated persons employed, within the past three years, by Defendants as “Sales

Consultants” and who were paid on an hourly rate with additional commissioned based upon a

percentage of their sales.
         Case 3:20-cv-00287-JWD-SDJ             Document 1       05/11/20 Page 5 of 8




                                                17.

       The defendants know the precise number, as well as the identities, of individuals who

would be eligible to participate in this collective action. That group is believed to include more

than 15,000 individuals. To the extent required by law, notice will be provided to the prospective

members of the collective action via first class mail and/or by use of other forms of notice that

have customarily been used in collective actions, subject to court approval.

                                                18.

       There are questions of fact and law common to the class, including (a) whether defendants

failed to pay overtime wages as required by the FLSA to individuals employed as “Sales

Consultants;” and (b) whether Defendants improperly withheld one hour per workday for each

employee without allowing employees an hour break from performing work duties.

                                                19.

       At all times relevant to this action, Defendants were an enterprise covered by the FLSA as

defined by 29 U.S.C. §§ 203(r) and 203(s). Additionally, plaintiff and those similarly situated were

engaged in interstate commerce during their employment with Defendants. Ms. Duplechain and

those similarly situated regularly and customarily used computer systems and other equipment that

were produced in interstate commerce. Additionally, Ms. Duplechain and those similarly situated

regularly sold cell phones and other related merchandise that was produced in interstate commerce.

                                                20.

       On information and belief, ABC Phones operates stores in over 45 of the states within the

United States.
         Case 3:20-cv-00287-JWD-SDJ              Document 1          05/11/20 Page 6 of 8




                                                 21.

       On information and belief, ABC Phones has had annual gross volume of business in excess

of $500,000.00 per year for each year at issue in this litigation.

                                                 22.

       Ms. Duplechain and the collective action members that she seeks to represent are similarly

situated and are subject to the Defendants’ unlawful employment practices outlined above. Ms.

Duplechain will fairly and adequately represent and protect the interests of the members of the

collective action. Attorneys for plaintiff are experienced in FLSA collective actions, and are

prepared to advance litigation costs as necessary to vigorously litigate this action.

                                      Failure to Pay Overtime

                                                 23.

       Ms. Duplechain incorporates by reference the allegations contained in the preceding

paragraphs.

                                                 24.

       The FLSA applies to the Defendants’ employment of Ms. Duplechain and all other

“Sales Consultants.”

                                                 25.

       Defendant ABC Phones is an “enterprise” as that term is defined by the FLSA, 29 U.S.C.

§ 203(r)(1), and is an enterprise engaged in commerce or in the production of goods for commerce

within the meaning of the FLSA, 29 U.S.C. § 203(s)(1).

                                                 26.

       Both Defendants, jointly, are the “employers” of the plaintiff and members of the collective

action class as that term is defined by 29 U.S.C. § 203(d).
         Case 3:20-cv-00287-JWD-SDJ             Document 1      05/11/20 Page 7 of 8




                                                27.

       Section 207(a)(2)(C) of the FLSA mandates that employees are entitled to overtime pay at

a rate of no less than one and one-half times the employee’s regular rate for all hours worked in

excess of 40 hours per week.

                                                28.

       The Defendants have willfully refused to pay sufficient overtime wages to plaintiff and the

collective action members whom she seeks to represent for hours worked in excess of 40 hours

per week in an attempt to extract a higher profit margin for the Defendants.

                                                29.

       Attached hereto and made a part hereof as Exhibit A is the FLSA Consent to Sue form

executed by Ms. Duplechain in accordance with 29 U.S.C. §216(b).

                                                30.

       Upon information and belief, Defendant ABC Phones has attempted to resolve an overtime

collective action in the matter styled Jacob O’Bryant et al v. ABC Phones of North Carolina, Inc.,

2:19-cv-02378 (W.D. Tenn). Ms. Duplechain expressly opts-out of any settlement negotiated in

that matter. Ms. Duplechain did not have notice of that matter, and did not take part in the

negotiation of that proposed settlement. Ms. Duplechain avers that the proposed settlement in that

matter is patently unjust and in violation of established jurisprudence regarding FLSA settlements.

Furthermore, the proposed settlement in that matter does not cover the entire work period for Ms.

Duplechain and those similarly situated that would be recoverable under the FLSA.

                                    PRAYER FOR RELIEF

       WHEREFORE, plaintiff, Ms. Kristi Duplechain, individually and on behalf of the

collective action members she seeks to represent, prays for the following relief:
     Case 3:20-cv-00287-JWD-SDJ              Document 1      05/11/20 Page 8 of 8




1. Designation of this action as a collective action pursuant to the Fair Labor Standards Act
   claims and a prompt issuance of notice, pursuant to 29 U.S.C. §216(b), to all similarly
   situated members of the FLSA opt-in class notifying them of the pendency of this action,
   permitting them to assert timely FLSA claims in this action by filing individual consent to
   sue forms pursuant to 29 U.S.C. §216(b) and equitable tolling of the statute of limitations
   from the date of filing this complaint until the expiration of the deadline for filing consent
   to sue forms pursuant to 29 U.S.C. §216(b);

2. An award of damages as provided by the FLSA, including liquidated damages to be paid
   by defendants;

3. An order appointing plaintiff and her counsel to represent the collective action members;

4. Reasonable attorneys’ fees, costs, and expenses of this action as provided by FLSA;

5. A judgment declaring that defendants ABC Phones of North Carolina, Inc. and Richard
   Balot are liable in solido for damages as provided by the FLSA, including liquidated
   damages, reasonable attorney’s fees, costs, and expenses of this action; and

6. Any other relief that this Court deems just.



                                  Respectfully Submitted:
                                  /s/ James R. Bullman
                                  James R. Bullman, Bar Roll No. 35064 –T.A.
                                  Brian F. Blackwell, Bar Roll No. 18119
                                  Blackwell & Bullman, LLC
                                  8322 One Calais Ave.,
                                  Baton Rouge, LA 70809
                                  Telephone: 225-769-2462
                                  Facsimile: 225-769-2463
                                  Email: james@blackwell-bullman.com
                                  Attorney for Plaintiffs
